905 F.2d 1538
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles W. LYON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 90-1205.
United States Court of Appeals, Sixth Circuit.
June 18, 1990.

Before MILBURN and DAVID A. NELSON, Circuit Judges;  and LIVELY, Senior Circuit Judge.

ORDER

1
The plaintiff appeals a district court judgment affirming the denial of his claim for Social Security disability benefits.  The plaintiff and the Secretary of Health and Human Services now jointly move for remand of this case to the district court with instructions to remand to the Secretary for an award of disability insurance benefits with an onset date of July 8, 1986.  Upon consideration, the motion to remand is granted.


2
It is therefore ORDERED that this case is remanded to the district court which is instructed to remand to the Secretary for an award of disability insurance benefits with a disability onset date of July 8, 1986.